Question Time (Commission)
The next item is Question Time (B7-0462/2010).
The following questions are addressed to the Commission.
Part one
Subject: Further EU action on combating violence against women
The Stockholm Programme adopted by Parliament in 2009 and the European Parliament resolution on the elimination of violence against women call on the Commission to take additional measures to combat violence against women, paying particular attention to prevention and raising public awareness. The Commission is called on to present a study and the findings of research in this area and to start work on drafting a new directive on combating violence against women.
When can the findings of this study and of the research be expected, and what are the Commission's immediate plans as regards the drafting of a new directive?
Member of the Commission. - Violence against women constitutes a violation of fundamental rights, and the Commission reaffirms its commitment to ensuring that respect for fundamental rights is at the core of our activities.
Violence against women cannot be justified on the grounds of customs, tradition or religious considerations. The Commission confirms its strong commitment to combating violence against women. This is reflected in the Commission's communication of April 2010 on the Stockholm Programme, which puts emphasis on the protection of victims of crime, including female victims of violence and genital mutilation.
Respecting the commitments of our action plan implementing the Stockholm Programme, the Commission is currently working on its strategy to combat violence against women. In the first half of 2011, the Commission intends to adopt a strategy to combat violence against women. Prevention and awareness-raising activities will be a key point in the Commission's strategy.
Last March, the Commission strengthened its commitment to promoting gender equality and fighting violence against women by presenting a Women's Charter. As discussed in the plenary of the European Parliament on 15 June, the Charter proposes to put in place a coordinated and effective policy framework to tackle violence against women.
We are determined to strengthen our action, with both legislative and soft measures, to eradicate violence against women, including female genital mutilation, and to use all means within the EU's competence. Vice-President Reding announced today the strategy on equality between men and women. Comprehensive action to combat violence against women is a key point in that strategy.
The Commission sees a strong link between the dossiers of violence against women and the victims' rights package. The protection of female victims of violence will benefit considerably from all measures included in the victims' rights package.
The Commission has welcomed the adoption of Parliament resolutions on violence against women and on equality between women and men, including the Parliament resolution on the elimination of violence against women. The Commission took note of Parliament's proposal for a directive on combating and preventing violence against women. One of the current ongoing studies is a feasibility study to assess the possibilities, opportunities and needs for European-level legislation against gender-based violence and violence against children. The results of this study, and of other ongoing studies, will be presented at the High-Level Conference on Violence Against Women, which is to be held by the Commission, in cooperation with the Belgian Presidency, on 25 and 26 November 2010 in Brussels.
(LT) Mr President, Commissioner, thank you for your comprehensive reply to my question, but there is still a lack of sufficient reliable and comparable information at both national and European Union levels to evaluate the true present situation in the area of violence against women.
Has the Commission made provision for an action plan on the collection of this statistical data and the management of statistics in order to obtain comparable data on violence against women throughout the entire European Union? If we do not know the true situation, the situation in the Member States definitely will not change.
(DE) Women often keep quiet about assaults in the home out of fear. It is well known that this is an increasing problem in Islamic countries, such as Turkey, in particular. Amnesty International estimates that a third to 50% of all women in that country suffer physical violence in their families.
My question is whether, in the preparation of this study, any thought has been given to extending it beyond the borders of the EU and, in this connection, whether any light has been shed on the problems of domestic violence in Turkey.
Member of the Commission. - I fully agree with the importance of collecting reliable data and developing appropriate indicators in this area. I can assure the honourable Member that the collection of data and the development of appropriate indicators will be included in the strategy which I spoke of in my introductory reply.
I can also assure Members of Parliament that we address both internal and external issues when we speak about combating violence against women. In particular, we have significant room and capacity to raise these issues forcefully with countries with which the European Commission holds accession negotiations or other intensive contacts.
Subject: Regulation (EC) No 1083/2006
Taking into account Regulation (EC) 1083/2006 and the effects of the current economic crisis combined with the effects of globalisation on employment levels throughout the EU, what specific measures or checks has the Commission put in place to ensure that when companies make workers redundant in one Member State, the same company has not received any Structural Fund monies in the last five years in another Member State?
Member of the Commission. - I wish to thank the honourable Member for her question. As you are aware, the structural funds, such as the European Region Development Fund and the European Social Fund, are subject to shared management.
The managing authority designated by the Member State is responsible for managing and implementing operational programmes. Managing authorities are there to ensure that operations are selected for cofunding in accordance with the criteria in the operational programme and Member State and EU rules.
There are two references to relocation in Regulation No 1083/2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund.
The first is in recital 42, which states that when appraising major productive investment projects, the Commission should have all necessary information to consider whether the financial contribution from the funds does not result in a substantial loss of jobs in existing locations within the European Union, in order to ensure that Community funding does not support relocation within the European Union.
The second reference is in Article 57, which stipulates that managing authorities or Member States must ensure that cofunded investments are maintained for at least five years after completion of the operation.
Where an operation fails to meet that requirement, the EU contribution should be recovered. Managing authorities must inform the Commission in their annual implementation reports of operations that have not met the requirements for the maintenance of investment provided for in that article, and the Commission is to inform the other Member States.
The Commission and the Member States must ensure that undertakings which are, or have been, the subject of a recovery procedure do not receive a contribution from the funds following the transfer of a productive activity between regions within the Member State or to another Member State.
The Commission is assisted in the monitoring of restructuring activities by the European Foundation for the Improvement of Living and Working Conditions with the European Restructuring Monitor. In the case of State aid schemes, there is also a requirement for the investment to be maintained for a period of five years for regional investment aid and employment aid. The Commission has set up a State aid web-based search tool which provides information on State aid cases and on block exemption cases recorded.
Lastly, in accordance with the publicity requirements, Member States sharing management of European Union funds have to publish a list of beneficiaries of operations and the corresponding amounts of public funding.
Information on ESF beneficiaries can be found on the Social Fund's website. This provides links to the Social Fund websites in the Member States.
Thank you, Commissioner, for your very comprehensive response. It is important that we have coherence in our industrial policy.
I have just one specific question to ask you. You talked about recital 42 and said that Community funding would not support relocation and that cofunded investments must be maintained for five years. But are there any checks in place to see what happens after funding has been given, to ensure that the specific company does not make workers redundant in any of the other 26 Member States? Are there any checks there to see if that happens and, if it does, what are the consequences of that?
Member of the Commission. - I can say that there are mechanisms, there is monitoring. The ESF is present in every Member State and the various desks communicate with each other. Therefore, there is the capacity to monitor simultaneously what is going on in various Member States, and if any irregularity occurs, there is the capacity to transmit information accordingly and, if necessary, apply corrections.
As the author is not present, Question 23 lapses.
Part two
Subject: Impact of the liberalisation of the energy market on consumers
At the last Citizens' Energy Forum, the Commission pledged publicly to improve services to consumers. Yet all recently published surveys show that this market is totally lacking in transparency for consumers and that it has undergone price rises that are totally incompatible with healthy competition.
What measures does the Commission intend to take to ensure that energy bills finally become transparent and to allow the public to compare prices?
Why does it refuse to enforce compliance by the energy industry with the strict, precise terms of a charter which would reduce the astronomical number of complaints from the victims of liberalisation?
There are various reasons for looking at energy prices and analysing the general increase that has taken place in recent times. Within the framework of European competition law, the Commission has continually taken a number of measures, most recently in the cases of the German companies E.ON and RWE for electricity and gas, in respect of GDF for gas, and in respect of the Swedish companies relating to interconnection. We believe that these will have a moderating effect on energy prices in Europe.
At the beginning of this month, I had the opportunity to emphasise to energy ministers that the provisions relating to the internal energy market set out consumer protection as a specific objective and that we want to do everything we can to define clearly the common obligations as regards quality and prices in a way that is transparent, non-discriminatory and reproducible.
Generally the billing of consumers is governed by national provisions, so the Member States are responsible for the content of the bills, their layout and structure, and can design these accordingly. The subject of billing has been debated in the Citizens' Energy Forum with a view to exchange of best practice and benchmarking. We have established a working group there to investigate the best solutions to billing issues. The corresponding report is generally available.
The third internal energy market package also contains new provisions relating to the frequency of meter reading and on the subject of smart metering. Both are something we want to encourage. A public consultation process entitled 'Towards a European Charter of Rights for Energy Consumers' was started three years ago. The rights of consumers are regulated and made legally binding in a number of directives as well as in numerous national implementing measures. We will continue to work on this matter in cooperation with energy ministers.
I just want to make the point that we have to close the sitting at 20.30. We will therefore probably be able to get in the questions by Mr Tarabella, Mrs Ţicău, Mr Chountis and Mr Iacolino, but I doubt we will be able to take the others.
(FR) Mr President, Commissioner, a study published yesterday by the National Bank of Belgium demonstrates the extreme volatility of electricity prices in Belgium, but it also reveals serious problems in the lack of price transparency for consumers. It fully confirms the multiplicity of problems that have come about with producers following liberalisation. The Belgian federal regulator has publicly expressed its concern over the lack of competition in this market.
All this merely emphasises the urgent need for an energy consumers' charter - which you have just announced is three years in the making - so that at last, liberalisation does not leave the door wide open to all sorts of abuses to the detriment of consumers. Dare we hope that you will take a decision to hasten the creation of this consumer charter?
(RO) I would like to mention the transparency of European households' energy bills and ask you whether you intend to set up a common framework and make some recommendations on the minimum information which needs to be contained in an energy bill so that consumers not only find them easy to understand, but also sufficiently clear.
(DE) Mr President, Commissioner, naturally it is great that you are taking a transparent approach - or to put it more accurately, tackling the lack of transparency; for without transparency, there can be no healthy competition, and without healthy competition, there can be no satisfied consumers. Now here is my question. Some gas grid operators are refusing to make their maximum capacity available in order to make it more difficult for competitors and other players to enter the market. Is the Commission going to take action to stop this and if so, what form might this take?
All your questions are justified and important, and indicate that we have not yet achieved our objective. The liberalisation of the energy market makes sense only if there is competition, if there is transparency, and if connections are available from the point of production to the point of consumption. Our internal market packages are therefore on the right track. A series of infringement proceedings are demonstrating to the Member States where they have not yet met their implementation obligations. We hope that with the second internal market package, we will achieve our aim in the foreseeable future. In the case of the third internal market package, we are waiting for next spring, by which time all the Member States must indicate how and when implementation will be complete.
It has been mentioned that some existing lines are not being fully utilised despite demand existing; in other words, that parties are being excluded from using them. We would be grateful for specific information about this. As far as third party access to the grid is concerned, we will doggedly pursue anyone who hinders our joint efforts to make every line freely accessible to everyone on the same terms. That also applies to gas, where the grids have a lot of catching up to do.
On other aspects, early next year, we will present an interim report on the internal market which discusses where we have got to and where we want to go, so that everyone - whether in the companies concerned, in national politics or in Parliament - is aware that in the case of gas and electricity, there is a lot of sermonising about the internal market, but in practice, during the week, this tends to be contradicted and not implemented.
Transparency in billing - that is exactly what we want. We are dependent on the Member States implementing this accordingly and will work to bring it about. I feel that alongside the internal market, other important topics include consumer education and information, as well as domestic technology for consumers including the key concept of smart metering. All three of these things - continual domestic monitoring, the appropriate competence and competition - are the three factors that will enable us to satisfy consumers' interests in the internal market.
Subject: Regional cooperation in energy-related matters
The Commission has announced that in 2010, it will issue a communication setting out recommendations and best practices with regard to regional cooperation in energy-related matters. This year, the Commission will also publish a report on the implementation of the European Economic Recovery Plan, which will also include an assessment of the state of implementation of energy-related projects.
I should like to ask the Commission whether regional cooperation measures concerning energy will also include the development of 'intelligent' energy infrastructure (smart grids) at the macro-regional level, thereby helping to reduce energy consumption and enabling renewable energy sources to be used in a decentralised system?
Furthermore, considering that in 2010, Member States can adjust their operational programmes, I should like to ask the Commission when it will adopt this communication?
Mr President, honourable Members, we welcome your interest in developing an intelligent energy infrastructure, or smart grids. At present, our practical experience of smart grids is limited, and the results of our studies must therefore be interpreted with caution. A study subsidised by the Commission two years ago came to the conclusion that smart grids could reduce primary energy consumption in the EU energy market by nearly 9% in 10 years. Based on our average electricity prices, this would result in savings of nearly EUR 7.5 billion annually. In addition to this, we see advantages for the market and for consumers in the areas of technology and security. Smart grids use intelligent monitoring to allow flows of electricity to be tracked more accurately, thereby reducing grid losses and increasing security of supply and grid reliability. They also allow consumers to check and manage their own energy consumption more effectively.
These advantages come at a cost. Massive investment - both public and private - is therefore required. Some Member States have already taken the first steps towards establishing such grids. Sweden, for example, and Italy have already equipped almost all their customers with intelligent metering systems. Pilot projects are under way in France, Germany, the Netherlands, Spain and the UK.
The Commission is promoting the comprehensive introduction of smart metering and the development of corresponding grids beyond the extent laid down in the new directive. To this end, in November last year, we established a working group on smart grids. Representatives of industry, regulators and consumer associations are investigating their fitness for purpose, we are looking into incentives and requirements, and investigating where there is a need for regulation, and we are looking into whether further technological standards would be helpful. The results of the working group will be presented to Parliament here next year.
The communication on regional initiatives mentioned by the honourable Member has a number of objectives and does not simply concentrate on smart grids. The purpose of the forthcoming Commission communication on this is to consult with the regulatory authorities in the Member States and with other actors on the Commission's opinions relating to regional grids for electricity and gas. In other words, we want to achieve appropriately balanced objectives, tasks, regions covered and management of regional initiatives. In this, we must highlight the work of ACER, the European Agency for the Cooperation of Energy Regulators, which will start work next spring.
Overall, we want to achieve the European energy objectives not only across Europe, but also in regional partnerships. Our measures expressly support this.
(RO) Given that intelligent energy networks are also going to make a huge contribution to increasing energy efficiency and help identify areas which consume large amounts of energy and those where the energy infrastructure is inadequately developed, if it exists at all, I would like to ask you what investment prospects you are considering. I am referring here not only to the mid-term review but also to the future financial outlook.
As you are aware, resources for this are contained in the SET plan, which was approved by you. In the coming weeks, the Commission will need to decide - first in the review and then in the perspective - whether and for what we will propose funding in the budget for investments in the energy sector, and we will then need to consult on this and gain approval for it from you and the Member States. Without wishing to take anything for granted, I can say generally that I believe that the funding set out in the SET plan and in the recovery plans should be continued in those areas where it has proved worthwhile. In other words, I will fight to ensure that we obtain ongoing funding for infrastructure investments - not only Europe-wide investments, but also investments for retrofitting equipment locally and domestically - and I am counting on your support in this.
We now move to Question 26 by Mr Chountis which is being addressed by Mr Hadjigeorgiou. It is likely that we will be able to get to the question by Mr Iacolino, but I am afraid that Questions 28, 29, 30 and 31 will be answered in writing. I apologise in advance to those colleagues who are here or waiting in their offices.
Subject: Liberalisation of the energy sector in Greece
During a recent visit to Greece for the purpose of evaluating the implementation of the Memorandum of Understanding concluded by Greece with the EU and IMF, senior Commission officials urged the Greek Government to privatise 40% of the lignite and hydroelectric generating plant currently in the hands of the Hellenic Public Power Corporation (DEI). They also called for the unbundling of grid ownership, the declared purpose being to complete the projected measures for liberalisation of the wholesale electricity sector and initiate the rationalisation of tariffs for consumers.
What is meant by 'rationalisation of tariffs for consumers'? Does the Commission consider DEI tariffs to be low?
Is the Commission acting within its institutional terms of reference in calling for DEI generating plant to be sold off?
You are talking about the Greek energy sector and its restructuring. It can be assumed that opening up the market to competition will enable resources to be distributed more efficiently, thereby securing growth and jobs in the energy sector, and that this will also have an impact on other areas of the economy. It is up to Greece to decide the best way to restructure its energy sector within the framework of EU legislation on the energy internal market. Unbundling, which refers to the ownership of electricity grids and its restructuring, is an effective means of promoting competition. In the current situation, there may also be budgetary reasons for Greece to privatise the grids either fully or in part. The same applies to the sale of some of the lignite and hydroelectric generating plant and of the state electricity company. As mentioned previously, it is about revenues and competition. How this is done on the basis of EU law is a matter for the Greek state.
One relevant aspect concerns suitable measures to compensate for the fact that, as the sole operator, the Public Power Corporation currently enjoys the benefits of the power stations. Where the lignite power stations are concerned, Greece is now behind in the implementing process and must and shall meet its obligations arising from the decisions made by the Commission in the competition proceedings. We have a good dialogue with the Greek Government on this. I think that is important. The government there is currently complying with significant orders in the areas of budgets and currency, which makes it all the more necessary to ensure that a good partnership exists between EU law and the Commission, on the one hand, and the Greek Government, on the other.
Where prices to consumers are concerned, the government has specified numerous tariff categories. These are not uniform and, in many cases, do not take into account the wholesale prices; in other words, the costs of generating the power. The ministry there is therefore currently working on rationalising the tariffs. In our opinion, consumer tariffs should generally be based on costs in order to provide consumers with incentives for saving energy and to encourage supply companies to make the right investments. Electricity prices in Greece are very low at present, partly due to cost-efficient generation in lignite-fired power stations, cheap hydroelectric power thanks to heavy rainfall in the past two years and reduced demand as a result of the economic crisis. In the coming years, there will be other factors such as the increasing use of more expensive fuels such as gas and increasing environmental costs, so prices in Greece will rise. Years of normal rainfall will reduce hydroelectric capacity, as a result of which prices will also rise. These factors will drive prices regardless of the liberalisation of the market.
In view of structural price-driving factors, it is all the more important that the systems are made as efficient as possible and that any price increases for business and domestic consumers are kept to a minimum.
(EL) Mr President, Commissioner, the updated IMF/EU Memorandum for Greece states that the government must introduce a mechanism to ensure that the electricity bills regulated under it gradually reflect wholesale market prices between now and no later than June 2013.
In other words, we are calling on the Greek Government to increase the price of electricity at the expense of consumers, especially the vulnerable members of society, and the economy.
What impact will these measures have on output and growth in Greece? Will these measures, will higher bills, get Greece out of the crisis and out from under the supervision of the International Monetary Fund?
Finally, just last week, we received a reply from Mr Rehn about spiralling inflation, which has reached 5.6%. What impact will these measures have on inflation?
(EL) Mr President, Commissioner, you referred in your reply to the unbundling of transmission systems. I would like you, if you can, to confirm that Greece, like all the Member States of the European Union, is free, on the basis of the spirit and letter of Directive 72/2009/EC, to select one of the three equivalent models for unbundling the transmission system and that it is not up to the Commission to suggest to the Member States which of the three models they should opt to adopt.
(EL) Commissioner, the Hellenic Public Power Corporation is a profitable and relatively healthy company, despite a significant drop in profits this year, mainly due to the recession and reduced consumption.
I have a very specific question: before the Commission made these proposals, did it carry out any studies into the consequences that such a proposal would have in terms of the company's standing on the energy market and in terms of the impact on employment and its profitability?
I am following developments in Greece with great interest, and also with respect: respect for a government that is looking forward from its current position, that has taken extensive measures - savings, cuts in expenditure, reforms - and which is doing all it can in partnership with the Commission and with both European and worldwide authorities to consolidate its budget and thus make a contribution to a stable euro.
Naturally, we are looking at the overall picture, but it is clear that we cannot suspend the rules that apply to everyone in the internal market or impose a moratorium for a few years. It is therefore not my right, but rather my duty, to advance the development towards the internal market, from monopoly towards liberalisation and competition, and thereby to strengthen the position of consumers. The rules of the internal market existed long before I joined the Commission. Unbundling is some years old. I must pursue the policy accordingly.
I am certainly prepared to interpret this memorandum of understanding pragmatically rather than restrictively; in other words, to give the Greek Government as much room to manoeuvre as possible as it develops the market and takes action. In the case of unbundling, for example, we are not stating that the grids must be sold or disposed of. We are demanding transparency and we are demanding that former owners of grids which remain active in the energy sector are no longer allowed to intervene in the operating activities of a grid subsidiary, to ensure that the grid can be accessed by anyone who wants to use it - including competitors in the gas and electricity market.
All in all, the Commission is attempting to be fair to the overall interest, to the needs of Greece. That applies not only to the budget, but also to the energy market.
Subject: Oil drilling in the Mediterranean
A few months after the incident in the Gulf of Mexico and under an agreement concluded in 2007, British Petroleum is apparently preparing to begin drilling five new oil wells in Libyan territorial waters some 600 kilometres from the coasts of Sicily, Malta and Greece. In view of the extraordinary biodiversity of the Mediterranean and the fact that it is a closed sea with limited water renewal, will the Commission answer the following questions:
Will it introduce stricter controls on drilling at sea and, if so, how? Would it be feasible to introduce a moratorium on drilling in the Mediterranean? Will it urge Libya to take account of the cross-border environmental impact of these operations?
Will it consider introducing the offence of environmental crime at European level so as to deter hazardous activities in areas belonging to the Member States?
Will it examine the possibility of binding oil companies operating in Europe to a strict code of conduct that will safeguard the public and the environment, as well as business activities of the kind successfully developed over time in the Mediterranean region?
Mr President, honourable Member, ladies and gentlemen, this topic remains very high on my agenda. Most recently, on 7 July, we debated here in plenary five key areas for action for ensuring the best possible safety worldwide for offshore operations in Europe and neighbouring regions. We are now investigating which measures are necessary and appropriate. One aspect is checks and controls. We want to ensure that the highest safety standards are consistently applied within the EU. This requires close cooperation - closer than at present - with and between national regulators in the Member States, which currently bear a substantial responsibility, and which are responsible for inspections and for the regulations and compliance therewith.
We want to ensure that the Member States apply uniform controls on offshore activities that are equally stringent across Europe. Under current law, the authorisation of offshore activities also falls within the remit of the Member States. Prior to this summer, my advice was to apply caution in respect of offshore activities and to make this subject to ongoing work or the granting of licences, particularly when working in extreme conditions and circumstances. Some EU Member States, including Italy, have decided to take this preventive approach. The Commission will then take steps to guarantee a high level of security worldwide. We are talking for the time being about European regions, specifically the Mediterranean. We have a common interest in the environment here, because an accident in EU waters could rapidly have devastating consequences for the southern coast of the Mediterranean and vice versa. We have therefore been in contact with the competent ministries in Algeria and Libya and proposed to the ministers that we actively cooperate in this area. The environmental quality of the Mediterranean cannot be divided.
The Commission is working to propose high security standards worldwide. We are therefore in discussion and in contact with US authorities and with the Capitol. In my opinion, European legislation should include clear rules on liability. Improvements can be made in this area, in particular, expansion of the geographical scope of existing environmental law in order to allow greater coverage of aspects such as biodiversity and consequential damage. The directive on the protection of the environment through criminal law will enter into force at the end of this year. If necessary, we will propose further legislation.
As regards a code of conduct for enterprises operating in the Mediterranean, then we and the Member States want to and must ensure that the industry takes all possible measures to improve security, to bring about the highest level of prevention and to develop disaster recovery plans. This should be done not just for European waters, but for all waters - including those neighbouring the EU. We must check this aspect in authorisation procedures and demand proof that the operator has the technical capability to deal with critical situations. We must also demand evidence of financial capacity; in other words, that an operator is capable of bearing the costs of the damage caused by a worst case scenario. This could be subject to mandatory insurance if appropriate.
In a few weeks' time, the Commission will present a communication on the security of oil and gas drilling in the offshore sector containing measures such as those outlined above, in order to ensure the highest degree of security for European citizens and the environment. We will also submit this communication to the parliamentary Committee on Industry, Research and Energy, where we will be happy to engage in more in-depth consultations on this matter.
(IT) Mr President, Commissioner, ladies and gentlemen, I would like to make a clarification: evidently, the guarantees offered by the Commissioner have been favourably received, and I have to acknowledge that. However, do you not think, Commissioner, that further action could be taken with regard to the Libyan authorities so that this moratorium we have discussed can really be put into effect, and do you also not think that this effective coordination could be developed even more incisively under the Mediterranean Action Plan?
(DE) Mr President, Commissioner, what international instruments are available to us that will allow us to implement a competition system and authorisation procedure worldwide that gives everyone equal opportunities, but also the same risks and costs? We have seen that in many authorisation procedures, we are simply no longer in a position to create the necessary structures. We are therefore concerned that we have efficient and rapid, yet thorough and proper, authorisation procedures, but also that we have the time to implement projects. That is particularly important.
(LT) I will be unable to put my question, but I am also very interested in the previous question. I welcome the European Commission's efforts to establish an adequate strengthened legislative system on environmental protection and issues related to oil exploitation in the European Union.
The question is very similar: what sort of problem does the Mediterranean Sea face? My question is related to the Baltic Sea and is also related to third countries that are not part of the European Union. I trust that internally, the European Union will deal with its objectives itself, but how do we ensure dialogue with third countries and could the European Commission somehow help individual countries to cooperate with neighbouring countries?
It is firstly a matter of making the highest standards that are technically feasible worldwide our own, either via the Member States or at a European level. I may mention here that the UK has high standards and a high level of know-how. The same is true of our partner country Norway. In the communication, we hope to propose to the Member States that the highest standards respectively in the areas of authorisation, operational safety, contingency planning, staff training and further training be recognised as generally binding throughout Europe.
Secondly, we will bring up this matter in the context of our foreign contacts relating to the energy sector. We have already done this with Libya and, if necessary, we will broach the subject again. All this can also be incorporated into other dialogues - those concerning the Black Sea and the Baltic Sea, with partner countries such as Russia.
Thirdly, we want to bring our influence to bear on the European players. If we assume that an enterprise such as Shell or Total or BP has standards that it imposes upon itself and which we will stipulate as binding for deep-sea drilling in the territory of the European Union, then I believe that the same standards as are applied in the North Sea and are possible there both technically and in terms of cost are also feasible in Libya. In other words, we would not allow European enterprises to lower their standards when operating in other parts of the world. Consequently, we will attempt to ensure that European enterprises export the technical standards that they consider possible in Europe and thereby contribute to the protection of the Mediterranean and other areas.
I apologise about Questions 28 to 32 but they will be answered in writing. As I said at the beginning, we are under some time pressure this evening. We now come to questions to Mr Geoghegan-Quinn. We shall start with Question 33 by Mr Tsoukalas. I would expect that we can get through to Question 35 at least, and then we will see how we get on.
Subject: Need for radical restructuration of the European research funding framework
The long, complex procedures required for obtaining research funding do not encourage researchers to apply for EU funding. Recent statements by the Commission on simplification of the research framework programmes seem to be based on the logic of gradual improvement. However, what is required is an administrative revolution in the way that the EU plans, finances and manages research.
What proposals is the Commission putting forward to simplify the framework programme for funding research? What does it think of the idea of linking funding to expected results? How does it view the possible introduction of a single administrative and logistical managerial framework, at both the European and national level? What specific measures is it proposing to encourage high-risk research in Europe? What does it intend to do to reverse the persistent trend towards a brain drain?
Member of the Commission. - In April of this year, the Commission adopted a communication on simplifying the implementation of the research framework programmes, proposing a whole set of measures including gradual improvements but also profound changes requiring a revision of the legal basis of EU research and a rebalancing between trust and control and between risk taking and risk avoidance.
One of the options the Commission has put forward for further discussion with the other institutions and stakeholders relates to the move towards a results-based approach using lump sums for whole projects. This approach would remove the obligation to produce detailed cost statements by introducing lump sums for entire projects and linking the payments exclusively to the reporting on scientific technical progress. However, the Commission is aware that such an approach has potential drawbacks, for example, length of negotiation procedures, and it is perceived differently by different stakeholders.
The Commission therefore suggests studying all implementation details and potential impacts thoroughly before making concrete legislative proposals. The average time to grant in the Seventh Framework Programme, FP7, is in the order of 340 days, about one month shorter than in the Sixth Framework Program, FP6. While the Commission acknowledges that there is room for further acceleration of the relevant processes, benchmarking with national funders shows that for projects of comparable complexity, a time to grant in the order of one year is certainly not unusual.
Within the endeavour of creating a European research area, the administrative harmonisation between national and European research funding systems is a long-term objective which is shared by the Commission. ERA-NETS in FP6 and FP7 are contributing to this goal and the joint programming initiatives will bring more progress.
As a further step, a stakeholder's platform for common principles for external funding in the ERA was established recently. High risk, high gain projects are, in particular, expected in the IDEAS specific programme, which is implemented by the European Research Council. Preliminary analyses show that the selection process designed by the European Research Council is successful in challenging the funding to these high-risk, high gain projects.
The Marie Curie actions are a key instrument to reverse the persistent trend towards a brain drain of researchers. Since 1994, Marie Curie actions have allowed the creation of about 50 000 new research positions in Europe at all career stages and with attractive salaries. With a total budget of EUR 4.7 billion in FP7, Marie Curie actions will equip about 50 000 researchers, including 10 000 PhD candidates, with innovative skills that will enhance their career prospects in both the public and private sector and will prepare them for the jobs of the future.
Finally, the Marie Curie reintegration grants have been restructured and simplified into a single career integration grant action which specifically addresses the issue of the brain drain.
(EL) Mr President, I thank the Commissioner for her reply. The purpose of my question was to draw attention to the fact that, despite its highfaluting and high-flying plans, Europe has yet to achieve the Lisbon targets set right at the beginning. As a result, Asian and Pacific countries have a 30% share of the bibliometrics market this year, compared with 28% for the USA and with Europe bringing up the rear.
Perhaps the high standards which Mr Oettinger demanded for soundings should also apply to research.
(DE) Commissioner, the financial framework for research has recently been the subject of intense debate in light of the ITER project. The cuts in the Seventh Framework Programme for research and in the CIP programme are being fiercely debated, and all the parliamentary groups reject cuts in this area. Can you foresee a new financial framework for ITER that is also renegotiated at international level?
(RO) My question relates to the allocation of a percentage, let us say 15%, of the research funds just for competition between SMEs because, on many occasions, SMEs do not have the opportunity to secure cofinancing or compete with large companies for cofinancing. I would also like to ask you whether you are considering creating a set of common rules for different sources of research funding so that universities can access these funds more easily.
Member of the Commission. - Mr President, I would like to thank the Members who have asked questions. In fact, one of them - the last one - will come up two questions hence. So perhaps, if the Member will allow me, I will respond to it at that stage.
It is important to emphasise the political point that we do need an interinstitutional agreement with regard to the operation of the EU research programmes. That is why we are working very closely with the two committees in Parliament concerned - the Committee on Industry, Research and Energy and the Budgetary Control Committee - and also together with the Court of Auditors, to put in place a common policy concerning these very important matters.
The rules that will govern the workings of our EU research programmes have to be clearly defined and, very importantly, have to be consistent. Applicants to the research programmes - whether they are third-level educational institutions, research centres or private sector companies - must know exactly how our EU research-funded initiatives are going to operate in a very practical sense for them.
That is why we have a policy in the Commission of simplification and communication, which is now under negotiation and discussion - very strongly - because we realise that we need to simplify even more the policies that we have in this area. Simplifying those programmes is a key political priority for us - for me and for the Commission as a whole - and we need to work in a very clear, determined manner and in partnership with Parliament to be able to achieve that further simplification.
On the ITER question, this is an issue that has plagued us in a way - and not just this Commission but the previous one as well. It is an issue that needs a comprehensive response. A proposal has been made by the Commission. That proposal is under discussion, and I am very much aware of the feeling in Parliament regarding where the financing comes from in relation to ITER, but it is a project that is ground-breaking and can bring incredible benefits - not just to Europe, but to the world as a whole - if it is successful. It is also a project that does not involve just the EU, as you know, but one in which we have international partners.
So we are working very carefully, strongly and coherently with our international partners to be able to move this project forward. I have no doubt that we will be able to do that with your cooperation and your support.
As I have said from the outset, we are under some time pressure and I am going to move at 20.15 to questions to Mr Hahn. I fear, Mr Kelly, that we will not get to your Question 36, or indeed to successive questions thereafter, that is, Questions 37, 38, 39, 40 and 41.
Subject: Assessment of the operation of the European Research Council
The work of the European Research Council was officially launched in Berlin on 27 February 2007. The European Research Council, whose basic task is to finance frontier research programmes, has a budget of EUR 7.5 billion up to 2013, within the framework of the Seventh Framework Programme. The fundamental objective is to encourage inventiveness - and ultimately new products and services - so the EU economy remains globally competitive.
Would the Commission answer the following questions. Given that the European Research Council has now been operational for three years, what tangible results has it produced to date with regard to an increase in European competitiveness? Has the Council's work made it possible to increase innovation and inventiveness at European level?
Member of the Commission. - The Europe 2020 strategy is designed to deliver smart, sustainable and inclusive growth. The European Research Council (ERC) has a part to play in delivering all three. Most obviously, smart growth means developing an economy based on knowledge and innovation. This requires us to strengthen every link in the innovation chain, from blue sky research to commercialisation.
The key to Europe's future prosperity rests on the quality of its ideas and the ability to turn them into products, processes and services that people from all over the world will want to buy.
In order to achieve the creation of an innovation union, the first condition to be fulfilled is reinforcing our knowledge base and promoting excellence, and this is precisely what the ERC is already doing.
In a remarkably short time, the ERC has gained world-wide recognition as a world class research funding agency. This was acknowledged in the independent review carried out in July 2009 by a panel of six eminent experts, and although the first projects did not begin until the second half of 2008, many are already showing highly promising and exploitable results.
For example, researchers at Imperial College in London published groundbreaking results on the quality of bone-like materials grown in laboratories that can be implanted with real bones to help repair them. They have created a start-up company which is developing bioactive materials that can be used instead of bone grafts to treat bone diseases and difficult fractures.
A research team at Frankfurt University published important results showing how to improve blood circulation by blocking certain genetic fragments. This has huge potential for new therapy for heart attacks, and the researchers have applied for a patent on their method.
So projects that are designed to answer fundamental research questions generate the radically new ideas that will drive new innovation and are also necessary to tackle society's grand challenges.
Last but not least, the ERC has also been successful in serving as a benchmark for the competitiveness of national innovation systems. It has been instrumental in catalysing reforms of national funding systems in a number of countries such as France, Poland, Portugal and Sweden. By establishing world-class benchmarks of excellence in its peer review and in the research it funds, the ERC will raise the status, visibility and attractiveness of European frontier research.
(EL) Thank you, Commissioner, for your reply. Research is indeed directly linked to innovation and innovation is a prerequisite for growth. Following on from what you said, I should like to ask you this: you referred to London, Poland, Sweden, if I remember correctly, and, of the countries in southern Europe, you only referred to Portugal.
Is there any more information available, especially in relation to the countries of southern Europe, on promising new ideas and on the take-up of Community funds for research? Bearing in mind that these countries have very low indicators, are we putting the emphasis on growth? I refer, of course, to Greece, Spain and other countries in southern Europe.
Member of the Commission. - Unfortunately, I do not have the specific information that the honourable Member asked for in relation to the countries of the south. However, I should say that the European Research Council bases its response to applications purely on excellence. It does not refer to which country, which research centre - none of those issues come into its response and its decision in relation to awarding grants. It looks at things purely from an excellence point of view.
That is, I feel, the reason why they have gained such an internationally known reputation very quickly, because it is recognised that their decisions are based purely on excellence. That is something we have to encourage and develop further. Also, the European Research Council should continue to further cooperate with European businesses.
I should say that the European Research Council will launch next year a proof of concept funding option that has the objective of bridging the funding gap in the earliest stages of the innovation process, where, for example, a potential commercial concept needs verification through testing or prototypes, or indeed through the identification of an appropriate market, or through the creation of a protectable intellectual property right. It is certainly very important to encourage the European Research Council to develop and to be this catalyst throughout the world.
It is also interesting to see that a number of Member States, including in the south, are now looking at the concept of the European Research Council in deciding that perhaps they themselves should look at establishing a research council within their own territory.
Subject: Participation of SMEs in EU research programmes
Can the Commission outline what it is doing to increase the level of participation of small to medium-sized enterprises within EU research programmes?
Member of the Commission. - The Commission is committed to increasing the participation of small- and medium-sized enterprises in EU research programmes and to help them ultimately bring the fruits of their innovation to market. This is a priority for the Commission and will remain so for the remainder of its mandate.
First, the Commission is determined to make the programmes as accessible as possible to SMEs by simplifying procedures as far as possible while, of course, ensuring sound financial management. In this regard several concrete steps have already been taken, such as reducing the need for audit certificates, fewer ex-ante financial capacity checks and protective measures and streamlined project reporting. But more is needed.
The Commission has brought forward a communication on simplification that was formally transmitted to Parliament and Council on 29 April this year, and in which several new short- and longer-term measures are suggested, including the introduction of lump sum payments to cover the personnel costs of owner-managers of SMEs.
The Commission will bring forward these measures as rapidly as possible and propose changes to the legal framework if necessary.
Secondly, the Commission has introduced in the latest seventh framework programme, published on 20 July last, a number of measures specifically targeting SMEs, including earmarked budgets.
The budgetary share of SMEs is forecast to grow from the current 14.7% to 15.7% of the cooperation programme, slightly above the 15% target in the framework programme legislation. Of course, there is still scope for improvement and the Commission will continue to monitor closely the progress of these new measures.
Thirdly, another initiative that equally supports SMEs is Eurostars, a joint research and development programme with Eureka involving 26 Member States and six associated countries. It targets R&D-performing SMEs in projects close to the market.
Fourthly, the Enterprise Europe network, set up in 2008 within the competitiveness and innovation programme, provides services to SMEs, encouraging their participation in FP7.
More precisely, this network, together and in full complementarity with the national contact points, assists SMEs - providing support for awareness-raising, capacity building for participation in FP7, engaging new SMEs and FP7 proposals, partner search, joint actions addressed to SMEs and conducting consultations for inclusion of SME-related call topics in work programmes.
Through these measures and actions it is expected that around 20 000 SMEs will benefit directly from FP7 by the end of the programme.
Finally, an e-learning platform specifically designed for SMEs is planned to go on line in 2011. It aims to facilitate SME access to R&D projects and the exploitation of its results by providing free online training, customised information and a communication forum.
(GA) Thank you Commissioner for that comprehensive response. Small businesses and small enterprises are the backbone of the European Union's economy. Support for this sector, as you know, is vital if the European Union is to improve the economic situation in the future.
Europe 2020 put research and entrepreneurship at the heart of Europe's economic strategies.
Is it not true, however, that it is particularly important to improve the level of participation of SMEs in the Seventh Framework Programme for Research and Technological Development? I would ask the Commissioner therefore, what else the European Commission can do to boost the ability of this sector to obtain funding under the annual research programmes of the European Union.
Three points immediately jump out: 90% of the new products which are coming forward from research-oriented programmes are from small and medium-sized enterprises, yet one of the biggest difficulties they face is in the whole area of intellectual property rights protection.
Are there plans, or is there coordination between your directorate and other directorates, to deal with that? Secondly, are you looking specifically at new areas of quantum physics and technical storage data as new opportunities for research and development funds as well?
Firstly, I think that the Commissioner might have been able to come to my question, but I have no problem because it is related to this.
It has come sooner than expected.
My question is as follows - where do you see the quick winds in terms of delivery for the great work that you are doing and the enterprise you are showing in meeting your job specifications so that people can see that the work you are doing is beneficial and, of course, so that we can create jobs and industries as quickly as possible?
Firstly, I would like to say to Mr Gallagher that I am delighted that he has given me the opportunity, on the occasion of my first visit to question time in this Parliament, to answer a question in my native language.
One would expect that the Research Executive Agency, which was granted autonomous status in June 2009, would contribute greatly to the speed and efficiency of the decision-making process and that it would improve the services of the framework programme falling within the agency's remit. Obviously, this applies, in particular, to the empowerment programme for SMEs
Specific new policies have been implemented under the Agendas for Cooperation 2011 and these policies should induce small and medium businesses and their research partners to participate. The progress of these policies will be closely monitored and these efforts will continue under Agendas 2012 and 2013.
Further possible ways of simplifying the rules and procedures can be found in the Communication on Simplification of 30 April - I already mentioned that, of course, a while ago. Certain policies can be applied immediately, under the current legal and regulatory framework, the 'Research Participant Portal' as it is known; putting that into operation, improving the structure and timing of the professions and restructuring consortia with regard to size, for example.
The Commission itself is currently studying a second set of policies, such as possible modifications of Commission rules allowing for broader average personal costs, the use of common principles rather than specific rules, and a review of the rules regarding usurious accounts.
The honourable Member, Mr Crowley, is, of course, correct when he talks about the large number of new projects coming on stream, and says that one of the many difficulties which SMEs face is that of intellectual property rights.
I chair a Commissioners' group on innovation and one of my colleagues, of course, is Commissioner Barnier, who is particularly concerned with this whole area. We have worked very closely together - as I hope you will see when the innovation policy flagship is published at the beginning of October - to try and find a solution to the many problems that SMEs - and indeed others - have, specifically relating to intellectual property rights.
On technical storage data, of course there are, as you said, many opportunities which can be exploited and, indeed, many private companies who feel that this is an area of opportunity for them to be able to exploit those opportunities. We would like to see, when the innovation policy flagship is published, a serious attempt to put forward bold and daring proposals from the Commission - that, of course, will then have to be debated, as we know - but which will deal with and face these issues and problems and barriers head on.
I am hopeful that those companies that are interested in these kinds of issues will see that the Commission is prepared to respond in a positive way, and we need them on board to support us.
Mr Kelly mentioned the quick wins and terms of delivery. Well, the quick wins in terms of delivery will come from the innovation flagship. I think you will see issues dealt with here that include standards, regulations, intellectual property and patents. I think you will find that when the flagship policy is actually published, we have tackled all of the issues - including venture capital, which is a very difficult issue at the moment for many small companies - that we have discussed with research centres, universities, public and private companies and Members of the European Parliament, in relation to what should be in the flagship.
Putting forward a policy, however, does not resolve matters. We then have to monitor it, we have to support it, we have to ensure that those who avail themselves of those policies are prepared to engage with us, and that includes very much, of course, the Members of the European Parliament.
Subject: Danube strategy and Euroregions
What role does Bavaria and Austria's cooperation with the Czech Republic play in the Danube strategy and how much account does the EU take of culture and tourism when providing support for the Euroregions concerned?
Thank you for your question. The prospect of a partnership between Bavaria and Austria and the Czech Republic is indeed an excellent opportunity to develop further this region, which, overall, is home to 5 million people. The cultural and tourism policy dimensions in particular could play an outstanding part in promoting this Euroregion. This region also has a particular role to play in the Danube strategy; it has already been consulted as part of preparing the strategy. Particularly great attention has been paid to the subject of tourism in this region. There have also been interesting suggestions in the area of cultural cooperation; for example, on the matter of intercultural dialogue.
As far as assistance for these regions is concerned, there are various cooperation programmes for this region of the Czech Republic, Austria and Bavaria that have been awarded nearly EUR 430 million in subsidies in the current period. That is a good amount, and it is now up to the regions concerned to make the most of it. The idea of creating an EGCC structure in the near future seems to me to be a good way to extend this cross-border cooperation.
(DE) I am much obliged to the Commissioner for his very good answer. In the meantime, something new has arisen: in 2015, Pilsen is likely to be the European Capital of Culture. I would simply like to ask whether the cultural dimension of the Euroregion can also be specifically strengthened and whether you consider the Euroregion to be the right platform for such activities.
Honourable Member, certainly. I am one hundred percent convinced that cultural cooperation, in particular, requires cross-border regional cooperation, because the cultural world crosses the administrative boundaries of regions. I would therefore very much welcome it if this were to become one of the focal points of the regional cooperation in the Danube-Vltava Euroregion. Pilsen being nominated as European Capital of Culture provides an additional incentive that can only be seen as a good thing.
Subject: Application for flooding relief by the Irish Government
What is the status of the European Solidarity Fund application for flooding relief submitted by the Irish Government to the Commission in January 2010?
Honourable Member, I am pleased to be able to tell you that a few days ago, the Commission was able to make a positive statement on this matter in that financial assistance in the order of just over EUR 13 million is being proposed - I say proposed, because, as you are aware, it now requires the approval not just of Parliament, but also of the Council.
I would like to give a very brief recap of what happened, if I may. The first damage was reported and took place on 19 November 2009. The application was received on the last possible date, on 27 January 2010; in other words, just before the ten week deadline. Various inquiries then needed to be made. Accordingly, on 24 March, the Commission sent an inquiry to the Irish authorities, which was duly answered on 15 June. The problem was that the overall damage established did not reach the threshold for a national disaster. It was therefore a matter of seeing whether it could be classified as a regional disaster. That required further such investigations and assessments, which have now been carried out.
As I said, we now have a positive result from all this. We were able to forward this proposal on 14 September under which, subject to approval by Parliament and the Council, a figure of just over EUR 13 million would be made available by the European Union to cover the costs incurred by the public sector in the wake of this disaster.
Mr President, I would like to thank the Commissioner for his response as well. I think that one of the biggest difficulties being faced is the ongoing cost of the damage because there was a further series of floodings shortly after the November one was an issue and discussed. In my own home town of Bandon, which has a population of 5 000 people, there are still 19 businesses which have failed to reopen because of the difficulties of the flooding and the damage they have suffered. So maybe we should look at long-term management plans as well as just immediate funding.
Thank you, Commissioner, for your answer and also for the funding which you gave despite the fact that we had not reached a national threshold.
Because of that, would you consider changing the criteria for the national threshold, because, with the same criteria for every country, a smaller country, depending on the catastrophe, would obviously be much different from a larger country?
I merely want to thank the Commissioner, his predecessor and his officials, who worked very closely with the Irish officials both in Brussels and in Dublin, and, in particular, her finance minister, who signed off, as you said, almost on the last hour.
While it is small, it is very much appreciated: thirty million that we might not have had. But I would also like to think that you might recommend to your colleagues that we should possibly change the threshold, because the threshold in Ireland is almost one billion, and, of course, we were a long way below that.
Thank you, gentlemen, for your words of recognition, which I am particularly happy to pass on to my colleagues who have worked so hard on this. The rules of the Solidarity Fund state that the threshold value is 0.6% of gross domestic income, which, in the case of Ireland, would currently be EUR 935 million. There is also cover for EUR 3.5 billion of damage, which particularly applies to four of the five largest Member States, which would otherwise only be covered for damage of another dimension altogether. That is one of the reasons why, in 2005, the Commission proposed that the Solidarity Fund be adapted, principally in two respects. The first was that the threshold value or values be made more uniform, resulting both in a lowering of the national threshold and also in the combining of the two categories of national and regional disasters. I have no intention of concealing the fact that on average, we receive twice as many applications for compensation than we are actually able to grant - not for financial reasons, but because the assessment does not allow the European Union to participate in refinancing the costs incurred. Consequently, our aim was to simplify the process, and this should also accelerate it.
As you have seen - including in this case involving Ireland, for instance - it can take eight, nine or ten months. In the case in question, it will probably take a few weeks more for the amount to be actually paid out, so by then, a whole year will have passed. That is partly related to the fact that this Solidarity Fund is an extra-budgetary fund.
Our second objective was to expand the criteria for a disaster. At present, the Solidarity Fund covers only natural disasters. The idea is to expand this to also include technological disasters.
These various proposals were rejected by the Council in 2005. Due to the unfortunate number of disasters that have occurred, I have now embarked on a new initiative. My service is preparing a revised proposal that also takes into account the experiences of the past five years. I hope that some countries that have benefited in recent months from this European solidarity aid will now assist with any amendment, and that we can then have a broader but, above all, faster reacting Solidarity Fund in Europe in the future.
Subject: Cash gap for local groups depending on EU regional funds
The British Government's decision to disband the UK Regional Development Agencies (RDAs) means that European funding under the ERDF, the European Social Fund and rural development programmes which, in my East of England constituency, had previously been delivered by the East of England Development Agency, will now have to be delivered in an alternative way in the UK.
As any changes in the management and control system for EU programmes have to be approved by the Commission, can the Commission say what consultations have already taken place with the UK Government on this issue and confirm whether EU payments may be suspended pending Commission approval of any changes to the management and control system? What interim arrangements might be put in place to ensure that local people and community groups who benefit from these European funds in my own and other UK regions will not suffer from a cash shortfall stemming from the UK Government's decision to abolish the RDAs?
The new British Government is committed to an economic model with a strong local focus. It is not yet clear what form the new structures will take. I cannot therefore give you any definitive answers as yet. We will see what form the new structures - the managing authorities - take and, if necessary, the relevant programmes will have to be adapted accordingly. I do have some concerns, but I hope that this will not result in excessive delays in implementing projects.
Thank you, Mr President, as ever, for your great impartiality and support for this democratic process. I will be quick and also respect the timing.
Commissioner, in my question, I asked what consultations had already taken place between the Commission and the UK Government about their new plans. This is a very factual question. Has any consultation taken place at all, and if so, what? I think it right to put that before you.
Will you accept today, in this Chamber, that the Structural Fund Regulation's requirements, both for additionality and for partnership, are fundamental, and that you will ensure without hesitation that they will be respected in any new structure?
The answer is quite simple: there has been no contact in this respect to date. The concept of cofinancing - if that is what you meant - must continue to apply in the future.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20:30 and resumed at 21:00)